Citation Nr: 0906338	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-27 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from May 1963 
to May 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A July 2005 rating action awarded service 
connection for diabetes mellitus on a presumptive basis and 
assigned a 20 percent rating, effective April 25, 2004.  The 
action also awarded service connection for erectile 
dysfunction and assigned a noncompensable rating, also 
effective April 25, 2004.  A decision on the claim for 
service connection for PTSD was deferred.  An April 2006 
rating decision awarded service connection for PTSD and 
assigned a 10 percent rating, effective April 25, 2005.

In a written brief presentation dated in January 2009, the 
Veteran's representative raised the issue of entitlement to 
service connection for hypertension, asserting that it was 
caused or aggravated by the Veteran's service-connected 
diabetes mellitus.  This matter is referred to the RO for 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
Veteran's service-connected diabetes mellitus has been 
controlled with insulin and a restricted diet.  There is no 
medical evidence of restrictions on his activities, any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or any separate compensable complications of 
diabetes.

3.  Erectile dysfunction is manifested by evidence of a loss 
of erectile power with no penile deformity.

4.  PTSD is manifested by dysthymic mood, periodic sleep 
disturbance, and a concurrent history of treatment for 
depression.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2008).

2.  The criteria for entitlement to an initial compensable 
evaluation for erectile dysfunction have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7599-7522 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to service 
connection for diabetes mellitus and PTSD was received in 
April 2005.  In correspondence dated in May 2005, the Veteran 
was notified of the provisions of the VCAA as they pertain to 
the issues of service connection.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  In a July 2005 rating decision, the 
RO granted entitlement to service connection for diabetes 
mellitus and for erectile dysfunction.  In an April 2006 
rating decision, the RO awarded service connection for PTSD.  
The RO assigned an initial 20 percent rating for diabetes 
mellitus, an initial noncompensable rating for erectile 
dysfunction, both effective April 25, 2004, and an initial 10 
percent rating for PTSD, effective April 25, 2005.  The 
Veteran appealed the assignment of the initial evaluations of 
his service-connected diabetes mellitus, erectile 
dysfunction, and PTSD disabilities.  Thereafter, the claims 
were reviewed and a supplemental statement of the case was 
issued in August 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.  

The claims for higher initial evaluations for diabetes 
mellitus, erectile dysfunction, and PTSD disabilities are 
downstream issues from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  73 Fed. Reg. 
23, 353-23, 356 (Apr. 30, 2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, VA 
treatment records, private treatment records, and records 
from the Social Security Administration (SSA) have been 
obtained and associated with his claims file.  He has also 
been provided with contemporaneous VA examinations of the 
current state of his service-connected diabetes mellitus and 
PTSD disabilities.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  

Factual Background and Analysis

As an initial matter, the Board notes that records received 
from the Social Security Administration (SSA) indicated that 
the Veteran was awarded disability benefits in August 1999, 
but no SSA Form 831 (Disability Determination and 
Transmittal) was in the file.  When the record suggests that 
SSA may have records pertinent to the appellant's claim, but 
which have not been obtained, either a remand is required to 
obtain the records, or a non-conclusory explanation needs to 
be provided as to why the SSA records would have no 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).

Here, the Veteran's claim is for higher initial ratings for 
service-connected disabilities.  Records that are pertinent 
to higher initial ratings are those that show current 
findings of each disability.  In this case, the available SSA 
records reveal that the Veteran applied for SSA benefits in 
September 1996, one month after having a heart attack.  The 
associated private and VA treatment records from 1995 to 
January 1998 pertain mostly to his cardiovascular condition, 
but also document his diabetes mellitus.  However, because 
they do not contain current findings about the severity of 
his service-connected disabilities for which he is seeking 
increased evaluations, a remand to obtain the primary and any 
secondary basis of the SSA disability award is not necessary.




Diabetes Mellitus

The Veteran is assigned an initial 20 percent rating for his 
service-connected diabetes mellitus disability pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  The Board 
notes that the July 2005 rating decision also awarded service 
connection for peripheral neuropathy of the bilateral lower 
extremities and for diabetic retinopathy with bilateral 
cataracts, both as secondary to his service-connected 
diabetes mellitus.

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  
After a review of the evidence, the Board finds that the data 
does not support the assignment of an initial rating in 
excess of 20 percent for the Veteran's diabetes mellitus 
disability.

Private treatment records reflect that the Veteran was 
diagnosed with adult onset diabetes in June 1995 and 
subsequently treated with oral medication.

In a VA nutrition note dated in April 1997, the Veteran was 
instructed on a low fat, reduced calorie diet for control of 
his non-insulin-dependent diabetes mellitus, which was being 
treated with oral medication, and he was referred to the 
exercise clinic.  Additional VA treatment notes dated from 
April 1997 to March 2005 reflect insulin dependence at least 
from October 1997.  

In a VA diabetes mellitus examination report dated in May 
2005, the Veteran reported managing his diabetes mellitus 
with oral medication and insulin and a restricted diet.  He 
described activity restrictions in relation to cardiac and 
chronic obstructive pulmonary disease (COPD), explaining that 
he tolerates activities in a light, 3-MET range.  Following a 
physical examination, the diagnosis included Type 2 diabetes, 
onset 1997, requiring insulin and oral agents for control, 
with evidence of visual and neurologic abnormalities.

Additional VA treatment records dated from November 2005 to 
July 2006 show ongoing treatment for diabetes mellitus, 
controlled with insulin, oral medication, and a restricted 
diet.  In an endocrine progress note dated in December 2005, 
the Veteran reported that he had elevated blood sugar after 
eating foods he should not eat.  The nurse noted that his 
blood sugars were usually under excellent control.  She 
instructed him about staying well-hydrated and the importance 
of good glycemic control.  In a January 206 VA mental health 
clinic note, the veteran stated that he had back and knee 
pain and that he could not exercise due to pain.  In a VA 
endocrine summary dated in March 2006, the Veteran was 
instructed to return his attention to his diet.  In an 
endocrine progress note dated in June 2006, he was again 
reminded to follow a restricted diet and to avoid evening 
snacking and simple carbohydrates.

In this case, the objective medical evidence shows that the 
Veteran's service-connected diabetes mellitus requires 
insulin and restrictions in his diet.  However, the competent 
medical evidence of record does not reflect that the 
Veteran's diabetes mellitus requires "regulation of 
activities", defined in Diagnostic Code 7913 as "avoidance 
of strenuous occupational and recreational activities".  By 
his own admission, the Veteran does not exercise due to pain.  
Further, it is not indicated in the record that the Veteran's 
ability is restricted by his diabetes mellitus.  The Board 
points out that the requirement that diabetes mellitus 
necessitates regulation of activities is a primary factor 
distinguishing ratings greater than the 20 percent evaluation 
under Diagnostic Code 7913.  The Board also notes that there 
is no evidence that the Veteran has had those factors that 
are criteria for a rating higher than 40 percent (episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations for diabetic care, visits at least twice 
monthly to a diabetic care provider, etc.).  As the criteria 
for the next higher rating (40 percent) for diabetes mellitus 
have not been met, it logically follows that criteria for an 
even higher rating (60 or 100 percent) likewise have not been 
met.

Erectile Dysfunction

The Veteran is assigned an initial noncompensable rating for 
his service-connected erectile dysfunction disability 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 
(2008).  The Board notes that the Veteran was granted 
entitlement to special monthly compensation for loss of use 
of a creative organ by the RO in May 2006, pursuant to 
38 C.F.R. § 3.350, which provides that compensation may be 
granted for the loss of use of a creative organ resulting 
from wounds or other trauma sustained in service.  

752
2
Penis, deformity, with loss of 
erectile power
201
1Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (2008).

In a VA psychiatry note dated in May 1998, the Veteran 
reported a lack of sexual desire and a history of sexual 
dysfunction (erectile) prior to beginning Zoloft one year 
earlier.  In a March 2000 mental health clinic note, the 
Veteran indicated no interest or ability to have sex.  In a 
VA nursing progress note dated in August 2000, he reported a 
sexual dysfunction history of not having erections for the 
past 10 years.  He viewed a video about VED (vacuum erection 
device) and wanted to speak with his spouse prior to 
obtaining the device.

In a VA urology consultation note dated in April 2004, the 
Veteran reported he had not had erections for 12 years.  
Genitourinary physical examination findings included no 
abnormalities; rectal examination findings included a 
prostate nodule.  The examiner review all the prescription 
options for erectile dysfunction, and the Veteran elected to 
try the VED.  In a VA primary care treatment note dated in 
March 2005, the physician noted that the Veteran was shown to 
have a low testosterone level in February 2004 and was not 
compliant with his testosterone patch then, at the last 
primary care appointment, or at the present time, but that he 
would restart it.

In a VA genitourinary clinic note date in March 2005, the 
Veteran reported that he had a VED and with the demonstration 
was able to achieve an erection.  He stated that his wife was 
not interested in sexual activity or participating in sexual 
activity, and he had not used the device.  When asked whether 
he was satisfied with the situation, he indicated that he was 
not satisfied, but was comfortable with his situation and did 
not want to pursue any other treatment means.  It was noted 
that he took nitroglycerin and was not a candidate for any 
other oral medication.  He did not want any other treatment.

In a VA diabetes mellitus examination report dated in May 
2005, the Veteran reported that he was evaluated for a 15-
year history of erectile dysfunction and administered a pump 
for this.  He stated that he had not used the device and was 
not a candidate for medication because he took nitroglycerin.  
The diagnosis included erectile dysfunction for 15 years, may 
be related to co-morbidities of medications for hypertension 
and depression as well as low testosterone level and 
exacerbated by Type 2 diabetes.
In a notice of disagreement received in October 2005 that was 
prepared by the Veteran's wife and endorsed by him, his wife 
indicated that the Veteran did try to use the pump at home, 
but was not able to achieve an erection.  She added that she 
was interested in sexual activity, but did not communicate 
that to the Veteran because she did not want to hurt his 
feelings.

The evidence of record clearly shows a history of erectile 
dysfunction.  The question is whether the Veteran is entitled 
to a 20 percent evaluation under Diagnostic Code 7522, which 
entails both loss of erectile power and deformity of the 
penis.

The evidence contains conflicting reports of erectile power 
by the Veteran in March 2005 and by his wife in October 2005.  
The Board finds the October 2005 statement by the Veteran's 
wife credible, however, acknowledging that the Veteran is 
more likely to be forthcoming about his sexual functioning 
with his wife of nearly 40 years than with a doctor on 
periodic visits.  Nevertheless, the Veteran's claim for a 
compensable rating for erectile dysfunction must denied 
because at no time do any private or VA treatment records 
show any deformity of the penis, one of the two elements 
required for a compensable rating for erectile dysfunction.

PTSD

The Veteran is assigned an initial 10 percent rating for his 
service-connected PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from May 1963 
to May 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A July 2005 rating action awarded service 
connection for diabetes mellitus on a presumptive basis and 
assigned a 20 percent rating, effective April 25, 2004.  The 
action also awarded service connection for erectile 
dysfunction and assigned a noncompensable rating, also 
effective April 25, 2004.  A decision on the claim for 
service connection for PTSD was deferred.  An April 2006 
rating decision awarded service connection for PTSD and 
assigned a 10 percent rating, effective April 25, 2005.

In a written brief presentation dated in January 2009, the 
Veteran's representative raised the issue of entitlement to 
service connection for hypertension, asserting that it was 
caused or aggravated by the Veteran's service-connected 
diabetes mellitus.  This matter is referred to the RO for 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
Veteran's service-connected diabetes mellitus has been 
controlled with insulin and a restricted diet.  There is no 
medical evidence of restrictions on his activities, any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or any separate compensable complications of 
diabetes.

3.  Erectile dysfunction is manifested by evidence of a loss 
of erectile power with no penile deformity.

4.  PTSD is manifested by dysthymic mood, periodic sleep 
disturbance, and a concurrent history of treatment for 
depression.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2008).

2.  The criteria for entitlement to an initial compensable 
evaluation for erectile dysfunction have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7599-7522 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to service 
connection for diabetes mellitus and PTSD was received in 
April 2005.  In correspondence dated in May 2005, the Veteran 
was notified of the provisions of the VCAA as they pertain to 
the issues of service connection.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  In a July 2005 rating decision, the 
RO granted entitlement to service connection for diabetes 
mellitus and for erectile dysfunction.  In an April 2006 
rating decision, the RO awarded service connection for PTSD.  
The RO assigned an initial 20 percent rating for diabetes 
mellitus, an initial noncompensable rating for erectile 
dysfunction, both effective April 25, 2004, and an initial 10 
percent rating for PTSD, effective April 25, 2005.  The 
Veteran appealed the assignment of the initial evaluations of 
his service-connected diabetes mellitus, erectile 
dysfunction, and PTSD disabilities.  Thereafter, the claims 
were reviewed and a supplemental statement of the case was 
issued in August 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.  

The claims for higher initial evaluations for diabetes 
mellitus, erectile dysfunction, and PTSD disabilities are 
downstream issues from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  73 Fed. Reg. 
23, 353-23, 356 (Apr. 30, 2008).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, VA 
treatment records, private treatment records, and records 
from the Social Security Administration (SSA) have been 
obtained and associated with his claims file.  He has also 
been provided with contemporaneous VA examinations of the 
current state of his service-connected diabetes mellitus and 
PTSD disabilities.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations- General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  

Factual Background and Analysis

As an initial matter, the Board notes that records received 
from the Social Security Administration (SSA) indicated that 
the Veteran was awarded disability benefits in August 1999, 
but no SSA Form 831 (Disability Determination and 
Transmittal) was in the file.  When the record suggests that 
SSA may have records pertinent to the appellant's claim, but 
which have not been obtained, either a remand is required to 
obtain the records, or a non-conclusory explanation needs to 
be provided as to why the SSA records would have no 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).

Here, the Veteran's claim is for higher initial ratings for 
service-connected disabilities.  Records that are pertinent 
to higher initial ratings are those that show current 
findings of each disability.  In this case, the available SSA 
records reveal that the Veteran applied for SSA benefits in 
September 1996, one month after having a heart attack.  The 
associated private and VA treatment records from 1995 to 
January 1998 pertain mostly to his cardiovascular condition, 
but also document his diabetes mellitus.  However, because 
they do not contain current findings about the severity of 
his service-connected disabilities for which he is seeking 
increased evaluations, a remand to obtain the primary and any 
secondary basis of the SSA disability award is not necessary.




Diabetes Mellitus

The Veteran is assigned an initial 20 percent rating for his 
service-connected diabetes mellitus disability pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  The Board 
notes that the July 2005 rating decision also awarded service 
connection for peripheral neuropathy of the bilateral lower 
extremities and for diabetic retinopathy with bilateral 
cataracts, both as secondary to his service-connected 
diabetes mellitus.

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  
After a review of the evidence, the Board finds that the data 
does not support the assignment of an initial rating in 
excess of 20 percent for the Veteran's diabetes mellitus 
disability.

Private treatment records reflect that the Veteran was 
diagnosed with adult onset diabetes in June 1995 and 
subsequently treated with oral medication.

In a VA nutrition note dated in April 1997, the Veteran was 
instructed on a low fat, reduced calorie diet for control of 
his non-insulin-dependent diabetes mellitus, which was being 
treated with oral medication, and he was referred to the 
exercise clinic.  Additional VA treatment notes dated from 
April 1997 to March 2005 reflect insulin dependence at least 
from October 1997.  

In a VA diabetes mellitus examination report dated in May 
2005, the Veteran reported managing his diabetes mellitus 
with oral medication and insulin and a restricted diet.  He 
described activity restrictions in relation to cardiac and 
chronic obstructive pulmonary disease (COPD), explaining that 
he tolerates activities in a light, 3-MET range.  Following a 
physical examination, the diagnosis included Type 2 diabetes, 
onset 1997, requiring insulin and oral agents for control, 
with evidence of visual and neurologic abnormalities.

Additional VA treatment records dated from November 2005 to 
July 2006 show ongoing treatment for diabetes mellitus, 
controlled with insulin, oral medication, and a restricted 
diet.  In an endocrine progress note dated in December 2005, 
the Veteran reported that he had elevated blood sugar after 
eating foods he should not eat.  The nurse noted that his 
blood sugars were usually under excellent control.  She 
instructed him about staying well-hydrated and the importance 
of good glycemic control.  In a January 206 VA mental health 
clinic note, the veteran stated that he had back and knee 
pain and that he could not exercise due to pain.  In a VA 
endocrine summary dated in March 2006, the Veteran was 
instructed to return his attention to his diet.  In an 
endocrine progress note dated in June 2006, he was again 
reminded to follow a restricted diet and to avoid evening 
snacking and simple carbohydrates.

In this case, the objective medical evidence shows that the 
Veteran's service-connected diabetes mellitus requires 
insulin and restrictions in his diet.  However, the competent 
medical evidence of record does not reflect that the 
Veteran's diabetes mellitus requires "regulation of 
activities", defined in Diagnostic Code 7913 as "avoidance 
of strenuous occupational and recreational activities".  By 
his own admission, the Veteran does not exercise due to pain.  
Further, it is not indicated in the record that the Veteran's 
ability is restricted by his diabetes mellitus.  The Board 
points out that the requirement that diabetes mellitus 
necessitates regulation of activities is a primary factor 
distinguishing ratings greater than the 20 percent evaluation 
under Diagnostic Code 7913.  The Board also notes that there 
is no evidence that the Veteran has had those factors that 
are criteria for a rating higher than 40 percent (episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations for diabetic care, visits at least twice 
monthly to a diabetic care provider, etc.).  As the criteria 
for the next higher rating (40 percent) for diabetes mellitus 
have not been met, it logically follows that criteria for an 
even higher rating (60 or 100 percent) likewise have not been 
met.

Erectile Dysfunction

The Veteran is assigned an initial noncompensable rating for 
his service-connected erectile dysfunction disability 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 
(2008).  The Board notes that the Veteran was granted 
entitlement to special monthly compensation for loss of use 
of a creative organ by the RO in May 2006, pursuant to 
38 C.F.R. § 3.350, which provides that compensation may be 
granted for the loss of use of a creative organ resulting 
from wounds or other trauma sustained in service.  

752
2
Penis, deformity, with loss of 
erectile power
201
1Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (2008).

In a VA psychiatry note dated in May 1998, the Veteran 
reported a lack of sexual desire and a history of sexual 
dysfunction (erectile) prior to beginning Zoloft one year 
earlier.  In a March 2000 mental health clinic note, the 
Veteran indicated no interest or ability to have sex.  In a 
VA nursing progress note dated in August 2000, he reported a 
sexual dysfunction history of not having erections for the 
past 10 years.  He viewed a video about VED (vacuum erection 
device) and wanted to speak with his spouse prior to 
obtaining the device.

In a VA urology consultation note dated in April 2004, the 
Veteran reported he had not had erections for 12 years.  
Genitourinary physical examination findings included no 
abnormalities; rectal examination findings included a 
prostate nodule.  The examiner review all the prescription 
options for erectile dysfunction, and the Veteran elected to 
try the VED.  In a VA primary care treatment note dated in 
March 2005, the physician noted that the Veteran was shown to 
have a low testosterone level in February 2004 and was not 
compliant with his testosterone patch then, at the last 
primary care appointment, or at the present time, but that he 
would restart it.

In a VA genitourinary clinic note date in March 2005, the 
Veteran reported that he had a VED and with the demonstration 
was able to achieve an erection.  He stated that his wife was 
not interested in sexual activity or participating in sexual 
activity, and he had not used the device.  When asked whether 
he was satisfied with the situation, he indicated that he was 
not satisfied, but was comfortable with his situation and did 
not want to pursue any other treatment means.  It was noted 
that he took nitroglycerin and was not a candidate for any 
other oral medication.  He did not want any other treatment.

In a VA diabetes mellitus examination report dated in May 
2005, the Veteran reported that he was evaluated for a 15-
year history of erectile dysfunction and administered a pump 
for this.  He stated that he had not used the device and was 
not a candidate for medication because he took nitroglycerin.  
The diagnosis included erectile dysfunction for 15 years, may 
be related to co-morbidities of medications for hypertension 
and depression as well as low testosterone level and 
exacerbated by Type 2 diabetes.
In a notice of disagreement received in October 2005 that was 
prepared by the Veteran's wife and endorsed by him, his wife 
indicated that the Veteran did try to use the pump at home, 
but was not able to achieve an erection.  She added that she 
was interested in sexual activity, but did not communicate 
that to the Veteran because she did not want to hurt his 
feelings.

The evidence of record clearly shows a history of erectile 
dysfunction.  The question is whether the Veteran is entitled 
to a 20 percent evaluation under Diagnostic Code 7522, which 
entails both loss of erectile power and deformity of the 
penis.

The evidence contains conflicting reports of erectile power 
by the Veteran in March 2005 and by his wife in October 2005.  
The Board finds the October 2005 statement by the Veteran's 
wife credible, however, acknowledging that the Veteran is 
more likely to be forthcoming about his sexual functioning 
with his wife of nearly 40 years than with a doctor on 
periodic visits.  Nevertheless, the Veteran's claim for a 
compensable rating for erectile dysfunction must denied 
because at no time do any private or VA treatment records 
show any deformity of the penis, one of the two elements 
required for a compensable rating for erectile dysfunction.

PTSD

The Veteran is assigned an initial 10 percent rating for his 
service-connected PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.
60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

VA treatment records reflect treatment for PTSD (and major 
depressive disorder) that included psychotropic medication 
from October 1999 until April 2005 when the Veteran filed his 
claim for service connection for PTSD.

In a VA mental health PTSD note dated in August 2004, the 
Veteran reported disrupted sleep by dreams of stressful 
experiences and denied current depression.  A mental status 
examination was reported as follows:  alert, oriented, in no 
acute distress; somewhat anxious-appearing; normal posture, 
gait; appropriate hygiene/grooming/dress; affect bright, 
overly so at times; mood euthymic; speech, thought processes, 
thought content normal; no suicidal or homicidal ideation, no 
audio or visual hallucinations, no mania; cognition intact 
with average reasoning style; insight fair; judgment good.  A 
GAF score of 63 was assigned, and the Veteran was to continue 
on his medication.  A VA mental health PTSD note dated in 
December 2004 included similar findings and an assigned GAF 
score of 65.

In a VA mental health note dated in April 2005, the Veteran 
reported improved mood, fewer nightmares, sleeping through 
the night, no suicidal ideation, and feeling not-depressed 
more days than feeling depressed.  The impression included 
PTSD partially improved (much improved), and the plan was to 
continue with the current medications.  In a VA mental health 
PTSD note dated in May 2005, he reported especially bad sleep 
over the past few weeks, but had no additional complaints, 
and a GAF score of 67 was assigned.

In a VA PTSD examination report dated in December 2005, the 
Veteran complained of depression, anxiety, loss of sleep 
(some loss of sleep through pain), isolation, and anger (now 
medically subdued).  On mental status examination, the 
Veteran was noted to be well-oriented and had good eye 
contact and positive hygiene.  The examiner noted that the 
Veteran was instantly likable.  He further noted that there 
was no evidence of impairment of thought processes or 
communication, nor of delusions, or hallucinations.  The 
veteran demonstrated intact long-term memory as he recounted 
stories from his military service.  The diagnosis was PTSD, 
chronic, presently moderate due to efficacy of medication, 
and a GAF score of 46 was assigned.  The examiner explained 
that the score included rather severe physical conditions 
(heart, diabetes, and back).  In an addendum, he indicated 
that he reviewed the Veteran's claims file, and his report 
remained the same.

In a VA mental health PTSD note dated in January 2006, the 
Veteran reported feeling overwhelmed by continuing health 
problems, feeling depressed, and lacking motivation for 
activities.  He described his sleep and mood as miserable, 
adding that his mood and psychological functioning would not 
improve until he obtained some relief from his pain.  A 
mental status examination was reported as follows:  alert, 
oriented, in no acute distress; talkative with good eye 
contact; normal posture and gait; overweight; appropriate 
hygiene/grooming/dress; affect with full range; congruent 
with thought content; mood dysphoric; speech, thought 
processes, and thought content normal; preoccupied with 
health problems; no suicidal or homicidal ideation, no audio 
or visual hallucinations, no mania; cognition intact with 
average reasoning style; insight fair; judgment good.  A GAF 
score of 55 was assigned, and he was continued on his current 
medications.

In a VA mental health resident note dated in March 2006, he 
reported continued good control of his PTSD symptoms, 
including rare nightmares, and no flashbacks, hyperarousal, 
or avoidance.  Mental status examination revealed similar 
findings as were previously reported, and listed a GAF score 
of 60.  An addendum by the staff psychiatrist included a 
diagnosis of PTSD - in remission.

Based on the evidence of record, the Board finds the 
Veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  Subjective evidence of PTSD symptoms includes 
depressed mood and periodic sleep and mood disturbance, 
generally attributed to his physical complaints.  Objective 
evidence of PTSD symptoms includes dysphoric mood and a 
concurrent history of treatment for depression.

In addition, during this time period there is no probative 
evidence of PTSD symptoms such as panic attacks occurring 
weekly or less, suspiciousness, chronic sleep impairment, or 
mild memory loss.  Therefore, the Board finds a rating in 
excess of 10 percent is not warranted.

GAF scores ranging from 46 to 67 were listed in VA treatment 
and examination records dated from August 2004 to March 2006.  
According to DSM-IV, GAF scores ranging from 61-70 are 
indicative of mild symptoms (such as depressed mood and mild 
insomnia, or some difficulty in social or occupational 
functioning), but generally functioning pretty well with some 
meaningful interpersonal relationships.  GAF scores ranging 
from 51-60 are indicative of moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  GAF scores ranging from 41 to 50 are 
indicative of serious symptoms (such as suicidal ideation, 
severe obsessional rituals, or frequent shoplifting) or 
serious impairment in social or occupational functions (such 
as no friends or an inability to keep a job).     

The Board finds that the assigned GAF scores ranging from 63 
to 67 are more consistent with the reported symptomatology - 
to include some depressed mood, and periodic sleep 
disturbance - and, thus, is also consistent with no greater 
impairment than that contemplated by the initial 10 percent 
rating assigned.

The Board notes that the GAF score of 46 reflected in the 
December 2005 VA examination report and the score of 55 in a 
January 2006 VA mental health note suggest a more significant 
impairment than is contemplated by the 10 percent rating.  
These scores are indicative of serious symptoms (such as 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting) or serious impairment in social or occupational 
functions (such as no friends or an inability to keep a job), 
and of moderate symptoms (flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  However, the 
competent medical evidence of record reflects that the 
Veteran has exhibited none of the symptoms identified in the 
DSM-IV as indicative of such scores on a continuous basis.  
In addition, the December 2005 VA examiner noted that the GAF 
score included the Veteran's severe physical conditions, and 
the January 2006 psychologist assigned the score of 55 at a 
time when the Veteran similarly reported feeling overwhelmed 
by his physical health problems. 

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2008).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment to be more consistent 
with a 10 percent rating.

All Claims

The Board acknowledges the Veteran and his representative's 
contentions that his diabetes mellitus, erectile dysfunction, 
and PTSD disabilities are more severely disabling.  However, 
the Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial rating in excess of 20 percent for 
diabetes mellitus, an initial compensable rating for erectile 
dysfunction, or an initial rating in excess of 10 percent for 
PTSD.  Therefore, entitlement to an increased rating for any 
of these disabilities is not warranted.  The Board has 
considered staged ratings under Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to these service-connected disabilities that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


